WALLACE, Circuit Judge
(concurring) :
I concur in the result only. Piland sought to cancel or, alternatively, to restrain any transfer until thirty days after final administrative action on his discharge application. That final action occurred on January 31, 1972, and thirty days have long since elapsed without a transfer.
Because he has received the relief he sought, his appeal from its denial is. moot. Normally a case such as this should be remanded to the district court for dismissal. Duke Power Co. v. Greenwood County, 299 U.S. 259, 267, 57 S.Ct. 202, 81 L.Ed. 178 (1936). However, considering the special circumstances of this ease and the liberality of Fed.R.Civ.P. 15(a), I would vacate the judgment of the district court and remand this case with leave to Piland to amend his pleadings to challenge the administrative denial of his application. Compare Diffenderfer v. Central Baptist Church, 404 U.S. 412, 92 S.Ct. 574, 30 L.Ed.2d 567 (1972); Bryan v. Austin, 354 U.S. 933, 77 S.Ct. 1396, 1 L.Ed.2d 1527 (1957). Such a disposition would achieve the desired effect of preserving the status quo without adopting the unnecessarily broad rule formulated by the majority.